EXHIBIT 99.1 CONTENTS CORPORATE INFORMATION 1 CHAIRMAN’S STATEMENT 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 4 FINANCIAL HIGHLIGHTS 7 - i - CORPORATE INFORMATION Independent Auditor Deloitte & Touche Legal counsel Morrison & Foerster LLP Palo Alto office 755 Page Mill Road Palo Alto, California 94304 USA Maples and Calder PO Box 309 Ugland House Grand Cayman KY1-1104 Cayman Islands Board of Directors Executive Directors Sterling Du (Chairman, Chief Executive Officer) Chuan Chiung “Perry” Kuo (Chief Financial Officer) James Elvin Keim (Head of Marketing and Sales) Independent Non-executive Directors Michael Austin Teik Seng Tan Shoji Akutsu Lawrence Lai-Fu Lin Dinghuan Shi Ji Liu Depositary for American Depositary Receipts The Bank of New York Mellon Corporation ADR Division One Wall Street, 29th Floor New York, New York 10286 USA Share Registrar Maples Fund Services (Cayman) Limited PO Box 1093 Boundary Hall, Cricket Square Grand Cayman KY-1102 Cayman Islands Corporate Headquarters Grand Pavilion Commercial Centre, West Bay Road PO Box 32331 SMB, George Town Grand Cayman, Cayman Islands Phone: (345) 945-1110 Fax: (345) 945-1113 Other Addresses 3118 Patrick Henry Drive Santa Clara, CA 95054 USA Phone: (408) 987-5920 Fax: (408) 987-5929 11th Floor, 54, Sec 4, Minsheng East. Road Taipei, Taiwan 105 Phone: (886) 2-2545-9095 Fax: (886) 2-2547-1721 Registered office Maples Corporate Services Limited Ugland House, P.O. Box 309 Grand Cayman KY1-1104, Cayman Islands - 1 - CHAIRMAN’S STATEMENT TO OUR SHAREHOLDERS At O2Micro, it is our mission to build a great Company that inspires our employees to create innovative products to serve the rapidly changing requirements of our customers.We feel this is not only a sound business philosophy, but it also is in the best interest of our shareholders.Our business strategy is based on innovation and careful investment in order to spur the adoption of our advanced power management products in the markets we serve through clear competitive advantages.We are sharply focused on our core strength -High-performance, analog integrated circuits - and we believe the convergence of the traditional notebook market with the rapidly growing tablet market will enable us to capitalize on the opportunities in the power and battery management segments going forward.We have had a very strong presence in Asia for many years and we are increasing our international infrastructure assets to prepare for further global expansion.Building a great company through our strategy requires considerable investment and patience, but we believe this strategy will deliver consistent returns for our shareholders in the future. In 2012, we dedicated approximately 50% of our R&D spending to new, innovative products.As a result, customer design activity with our new products is robust.In fact, revenue from new products accounted for approximately 25% of total revenue in 2012, an increase of approximately 5% from 2011 levels.As this trend continues, new design revenue will continue to gain momentum with a diversifying market and solid customer base for our LED general lighting, backlighting, battery management and power management products. Our core competency and strengths lie in our systems architecture knowledge in power management, fast time-to-market, strong customer relationships and high-performance analog integrated circuit design capabilities.We plan to leverage these strengths as we move forward with our new focused financial model based on high-performance analog applications.Our strategy of utilizing third-party partners for our manufacturing processes incorporating our advanced patent-protected technologies and proprietary design architectures haveenabled us to maintain a consistent gross margin profile during this challenging period.We continue to believe that as our new products ramp into production, our gross margin profile will continue to improve, leading to more stable and consistent financial performance. O2Micro is a global leader in the markets in which we serve.We have a strong presence in Asia, which is the heart of the global electronics manufacturing industry.Due to the close proximity of our customer base, we are able to provide timely and comprehensive engineering and customer support.Throughout 2012, we invested heavily to emerge as an international supplier to many of the world’s largest consumer and computer electronics companies.We have formed a very strong international management team and we are fully prepared for the next step in our growth as we enter a phase of expanding our international presence.I am very proud of our dedicated international sales and support teams, and we believe our strong presence in Asia will be a foundation that will foster our growth in future years. Despite the weak macroeconomic conditions that we experienced throughout 2012, we plan to focus the majority of our developmental resources on our priority chosen growth drivers, which include LED general lighting, backlighting, battery management and power management.By implementing this strategy, we are confident in our ability to drive significant growth in the future. We remain focused on using new product innovation to drive our growth through significant design win activity and market share gains.As we move into 2013 with renewed optimism and focus, we will continue to develop new innovations to drive adoption for LED general lighting applications, address the market for increased power consumption in various computing products (including tablets, notebooks and ultrabooks) and continue to penetrate into the large, addressable battery management markets for power tools and electric/hybrid vehicles, among others. In the fourth quarter of 2012, we addressed our challenges directly by implementing a strategic restructuring and divesting our Intelligent E-Commerce business.As a result of the strategic restructuring and divestiture of the E-Commerce business, we anticipate a cost savings of approximately $8-$10 million in operating expenses in 2013 and an additional $1-$1.5 million in operating expense savings in 2014.We expect that these measures, coupled with continued growth in our new product segments, will better position the Company for a return to profitability in the near future.We are now solely focused on our core competency of high-performance, analog integrated circuits, and this is expected to unleash the true value of our growth drivers in LED general lighting, backlighting, battery management and power management.We are more dedicated than ever to increasing our focus on our core businesses and growth drivers and deploying the full force of our assets and resources behind these business areas. - 2 - As we enter 2013, our Company is well positioned with a capital-efficient business model, strong secular growth drivers and proven strategies in place to return to profitability in the near future.We believe that our end markets, specifically the backlighting market for TVs, will improve in 2013.Revenue from previous generation technologies now represents a minimal portion of our overall business, which allows us to dedicate more resources to new and emerging technologies.We are already witnessing revenue from our new products exceeding the declines that we faced from previous generation technologies in 2012.Our Management Team is diversified and experienced, and we believe we currently have one of the strongest international infrastructure support organizations in the industry to enable us to foster future growth and sustainability. We thank you for your support and we look forward to reporting our progress to you throughout the year. Sterling Du Chairman of the Board and Chief Executive Officer - 3 - O2Micro International Limited and Subsidiaries Consolidated Financial Statements as of December 31, 2012 and 2011 and for the Three Years Ended December 31, 2012, 2011 and 2010, and Report of Independent Registered Public Accounting Firm - 4 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and the Shareholders of O2Micro International Limited: We have audited the accompanying consolidated balance sheets of O2Micro International Limited and subsidiaries (the “Company”) as of December 31, 2012 and 2011, and the related consolidated statements of operations and comprehensive income, shareholders’ equity, and cash flows for each of the three years in the period ended December 31, 2012 (expressed in United States dollars).These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of O2Micro International Limited and subsidiaries as of December 31, 2012 and 2011, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2012, based on the criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission, and our report dated April 29, 2013 expressed an unqualified opinion on the Company’s internal control over financial reporting. /s/ Deloitte & Touche Taipei, Taiwan Republic of China April 29, 2013 - 5 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and the Shareholders of O2Micro International Limited: We have audited the internal control over financial reporting of O2Micro International Limited and subsidiaries (the “Company”) as of December 31, 2012, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s Annual Report on Internal Control over Financial Reporting.Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed by, or under the supervision of, the company’s principal executive and principal financial officers, or persons performing similar functions, and effected by the company’s board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis.Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2012, based on the criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated financial statements as of and for the year ended December 31, 2012 of the Company and our report dated April 29, 2013 expressed an unqualified opinion on those financial statements. /s/ Deloitte & Touche Taipei, Taiwan Republic of China April 29, 2013 - 6 - FINANCIAL HIGHLIGHTS O2MICRO INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Thousand US Dollars, Except Per Share Amounts and Share Data) December 31 ASSETS CURRENT ASSETS Cash and cash equivalents (notes 4 and 5) $ $ Restricted cash Short-term investments (notes 4 and 6) Accounts receivable, net Inventories (note 7) Prepaid expenses and other current assets (note 8) Total current assets LONG-TERM INVESTMENTS (notes 4 and 9) PROPERTY AND EQUIPMENT, NET (note 10) OTHER ASSETS Restricted assets (note 19) - Intangible assets, net (note 11) 31 Other assets (note 12) Total other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Notes and accounts payable $ $ Income tax payable Accrued expenses and other current liabilities (note 13) Total current liabilities OTHER LONG-TERM LIABILITIES Accrued pension liabilities (note 15) Long-term income tax payable (note 14) - 66 Other liabilities (notes 10 and 19) Total long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (notes 18 and 19) SHAREHOLDERS’ EQUITY Preference shares at $0.00002 par value per share; Authorized – 250,000,000 shares; - - Ordinary shares at $0.00002 par value per share; Authorized – 4,750,000,000 shares; Issued – 1,660,786,600and 1,653,265,600 shares as of December 31, 2012 and 2011, respectively Outstanding – 1,498,714,100and 1,605,275,500 shares as of December 31, 2012 and 2011, respectively 33 33 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock – 162,072,500 and 47,990,100 shares as of December 31, 2012 and 2011, respectively ) ) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. - 7 - O2MICRO INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (In Thousand US Dollars, Except Per Share Amounts and Share Data) Years Ended December 31 NET SALES $ $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Research and development (a) Selling, general and administrative (a) Costs associated with exit activities (note 3) - - Provision for litigation (note19) - - Litigation income (note 19) ) ) - Total operating expenses INCOME (LOSS) FROM OPERATIONS ) NON-OPERATING INCOME Interest income Gain on sale of long-term investments (note 9) 23 - Impairment loss on long-term investments (note 9) - ) - Foreign exchange gain (loss), net ) 46 ) Other, net Total non-operating income INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAX ) INCOME TAX EXPENSE (note 14) NET INCOME (LOSS) FROM CONTINUING OPERATIONS ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS, NET OF TAX (a) 9 ) NET INCOME (LOSS) ) OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAX EFFECT OF NIL Unrealized gain (loss) on available-for-sale securities ) Foreign currency translation adjustments Unrealized pension loss ) ) ) Total other comprehensive income (loss) ) COMPREHENSIVE INCOME (LOSS) $ ) $ $ (Continued) - 8 - O2MICRO INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (In Thousand US Dollars, Except Per Share Amounts and Share Data) Years Ended December 31 BASIC EARNINGS (LOSS) PER SHARE (note 17) Continuing operations $ ) $ $ Discontinued operations - - - $ ) $ $ DILUTED EARNINGS (LOSS) PER SHARE (note 17) Continuing operations $ ) $ $ Discontinued operations - - - $ ) $ $ NUMBER OF SHARES USED IN EARNINGS PER SHARE CALCULATION: Basic (in thousands) Diluted (in thousands) (a)INCLUDES STOCK-BASEDCOMPENSATION CHARGE AS FOLLOWS: Research and development $ $ $ Selling, general and administrative $ $ $ Discontinued operations $
